Citation Nr: 1103103	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-21 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for degenerative joint disease of 
the left knee, to include as secondary to the service-connected 
residuals of a fracture of the left fifth metatarsal and the 
service-connected status-post recurrent left shoulder separation.

2.  Entitlement to an increased rating for status-post recurrent 
left shoulder separation, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the left fifth metatarsal, currently evaluated as 20 
percent disabling.

4.  Entitlement to service connection for a left ankle disorder, 
to include as secondary to the service-connected residuals of a 
fracture of the left fifth metatarsal and the service-connected 
status-post recurrent left shoulder separation.

5.  Entitlement to service connection for a right hip disorder, 
to include as secondary to the service-connected residuals of a 
fracture of the left fifth metatarsal and the service-connected 
status-post recurrent left shoulder separation.
6.  Entitlement to service connection for a left hip disorder, to 
include as secondary to the service-connected residuals of a 
fracture of the left fifth metatarsal and the service-connected 
status-post recurrent left shoulder separation.

7.  Entitlement to service connection for a right ankle disorder, 
to include as secondary to the service-connected residuals of a 
fracture of the left fifth metatarsal and the service-connected 
status-post recurrent left shoulder separation.

8.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to the service-connected 
residuals of a fracture of the left fifth metatarsal and the 
service-connected status-post recurrent left shoulder separation.

9.  Entitlement to service connection for a right foot disorder, 
to include as secondary to the service-connected residuals of a 
fracture of the left fifth metatarsal and the service-connected 
status-post recurrent left shoulder separation.

10.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  

11.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.

12.  Entitlement to a temporary total evaluation because of 
treatment of a service-connected disability requiring 
convalescence.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1979 to November 
1981.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from November 2005, December 2007, November 
2008, May 2009, and June 2010 rating decisions of the Department 
of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, 
Alabama.

Several times throughout his appeal, the Veteran has requested a 
hearing with a member of the Board.  However, in a recent 
statement dated in December 2008, the Veteran indicated that he 
does not want a hearing.  Based upon this later document, the 
Board finds that the Veteran has withdrawn his earlier request 
for a hearing and will proceed with this appeal.  

The issues of (1) entitlement to an increased rating for 
residuals of a fracture of the left fifth metatarsal, currently 
evaluated as 20 percent disabling; (2) entitlement to service 
connection for a left ankle disorder; (3) entitlement to service 
connection for a right hip disorder; (4) entitlement to service 
connection for a left hip disorder; (5) entitlement to service 
connection for a right ankle disorder; (6) entitlement to service 
connection for a right shoulder disorder; (7) entitlement to 
service connection for a right foot disorder; (8) entitlement to 
a TDIU; (9) entitlement to special monthly compensation based on 
the need for aid and attendance or being housebound; and, (10) 
entitlement to a temporary total evaluation because of treatment 
of a service-connected disability requiring convalescence, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An unappealed May 2000 rating decision denied service 
connection for a left knee disorder.

2.  The evidence received subsequent to the May 2000 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran's status-post recurrent left shoulder separation 
is not manifested by nonunion of the humerus (false flail joint) 
or by symptoms of an equivalent level of severity.


CONCLUSIONS OF LAW

1.  The RO's May 2000 rating decision that denied service 
connection for a left knee disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been received to reopen the 
Veteran's claim for service connection for degenerative joint 
disease of the left knee.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for a rating in excess of 40 percent for the 
Veteran's status-post recurrent left shoulder separation are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice letter have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in June 
2005, October 2005, October 2007, and January 2009 provided the 
Veteran with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  Letters dated in October 2007, 
January 2009, February 2009, and September 2010 also provided the 
Veteran with information concerning the evaluations and effective 
dates that could be assigned should service connection be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran that 
any additional information or evidence is needed.

The Board additionally calls attention to Kent v. Nicholson, 20 
Vet. App. 1 (2006), which addresses notice requirements specific 
to new and material claims.  Essentially, under Kent, the Veteran 
must be apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new and 
material evidence.  Kent further requires that the notice inform 
the Veteran as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.  
Here, the October 2007 letter from the RO sets forth the elements 
of a service connection claim and includes the complete standard 
for new and material evidence for a claim filed on or after 
August 29, 2001, which applies to the Veteran's case.  This 
letter also provides notice of what evidence would be necessary 
to reopen the Veteran's claim based on the previous denial.  
Kent, 20 Vet. App. at 1.

All of the Veteran's duty-to-assist letters were not provided 
before the initial adjudication of his claims.  However, after he 
was provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently readjudicated.  
He has not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran and his representative 
communicated on multiple occasions with VA, without informing it 
of pertinent evidence.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

For all of the above reasons, the Board concludes that the appeal 
may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues have been obtained.  His STRs and post-
service treatment records have been obtained.  The Board does not 
have notice of any additional relevant evidence that is available 
but has not been obtained.  He has been afforded VA examinations.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.



Request to reopen, Left Knee Claim

In a May 2000 rating decision, the Veteran was denied service 
connection for a left knee disorder, and he was advised of his 
appellate rights.  The Veteran did not appeal this decision and 
it became final.  The Veteran was advised that the records did 
not show a connection between his left knee and his service-
connected left foot disability.  The Veteran was also informed 
that his STRs did not show any treatment for his left knee.  

The Veteran's claim for service connection for a left knee 
disorder was the subject of an adverse prior final decision.  As 
a result, service connection for the disorder may now be 
considered on the merits only if new and material evidence has 
been received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Board must consider whether new and material evidence has 
been received because it goes to the Board's jurisdiction.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been received, that is 
where the analysis must end, and what the RO may have determined 
in that regard is irrelevant.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In July 2007, the Veteran filed a claim to reopen his previously 
denied claim for service connection for a left knee disorder.  
For claims such as this one (that is, claims received on or after 
August 29, 2001), a claim shall be reopened and reviewed if "new 
and material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was not 
of record at the time of the last final disallowance of the 
claim.  "Material" evidence is evidence that relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial and 
must raise a reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, service treatment records were of record at the 
time of the prior final decision.  VA examination reports, 
certain private clinical records, statements from the Veteran, 
and VA treatment records prior to April 2000 were of record.  Lay 
statements, private medical records, VA medical records, and VA 
examinations have been added to the record since the May 2000 
denial.  The evidence not previously associated with the record 
is "new" because it has not previously been submitted.  

However, this new evidence does not raise a reasonable 
possibility of substantiating the claim.  As previously stated, 
the Veteran's claim was denied in May 2000 because the records 
did not show a connection between his left knee and his service-
connected left foot disability.  The Veteran was also informed 
that his STRs did not show any treatment for his left knee.  No 
evidence added to the record after the prior final decision 
supports the Veteran's contention that a left knee disorder is 
related to the Veteran's active service or to a service-connected 
disability.  

In particular, recent medical records only verify that the 
Veteran has a current left knee disorder.  The records, which 
state generally that the Veteran has stable degenerative joint 
disease of the knee, do not provide a factual basis to connect 
the Veteran's left knee disorder to his active military service 
or to his service-connected left foot disability.  To the extent 
that the opinions of record appear to address effects of the 
service-connected left foot disability on other joints, the 
opinions state that there are no residuals of the service-
connected left foot injury.  Thus, this additional evidence, 
while new, is not material because it does not raise a reasonable 
possibility of substantiating the claim.  

In reaching this decision the Board has considered the Veteran's 
arguments in support of his assertions that his left knee 
disorder is related to his active military service.  It is true 
that the Veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of the disorder or symptoms of 
the disorder subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disorder even where 
not corroborated by contemporaneous medical evidence); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  The determination of whether lay 
evidence may be competent to satisfy any necessary evidentiary 
hurdles depends on the type of disability claimed.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The 
Veteran's lay contentions that a left knee disorder has been 
present since service were of record at the time of the prior 
final denial.  The contention that a left knee disorder is 
secondary to a service-connected left foot disability is not the 
type of contentions which may be established by lay evidence.  
Rather, as a factual matter, an opinion as to the etiology of the 
knee disorder in this case requires specialized training.  In 
contrast to a disorder such as a broken arm, for which lay 
evidence may be competent to establish onset and etiology, the 
onset and etiology of degenerative joint disease of a joint is 
not readily observable.  Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  Because the Veteran's contentions address medical 
determinations which are not susceptible to lay observation, his 
statements alone cannot serve as new and material evidence to 
reopen the claim.  

The Board acknowledges that, under the current version of the 
governing regulation, the threshold for evidence required to meet 
the definition of new and material evidence is low.  Shade v. 
Shinseki, 24 Vet. App. 110 (2010).  However, the Board is unable 
to find any item of evidence which meets this low threshold.  In 
short, the evidence received since the May 2000 rating decision 
does not raise a reasonable possibility of substantiating the 
claim.  For all of these reasons, the Veteran's request to reopen 
his claim is denied.

Left Shoulder Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board observes that an unappealed rating decision of November 
1981 granted service connection for the Veteran's left shoulder 
disability.  While the Veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The Veteran is currently in receipt of a 40 percent evaluation 
for his left shoulder disability under DC 5202.  DC 5202 provides 
ratings for other impairment of the humerus.  The February 2009 
VA examination determined that the Veteran is right-handed, so 
his left shoulder is his minor shoulder.  Thus, the next higher 
rating of 50 percent is warranted for nonunion of the humerus 
(false flail joint).  38 C.F.R. 
§ 4.71a.  A finding of non-union, fibrous union, or loss of the 
humeral head (flail joint) are the only manifestations of 
shoulder disability criteria which warrant an evaluation in 
excess of 40 percent for disability of the minor shoulder.  

Here, however, the medical evidence establishes that the 
providers have stated that non-union or flail joint is not 
present; no provider has assigned a diagnosis of non-union or 
flail joint, left shoulder.  The March 2005, May 2005, June 2006, 
June 2008, and February 2009 VA examinations all failed to show 
that the Veteran's status-post recurrent left shoulder separation 
is manifested by nonunion of the humerus (false flail joint).  
The Veteran was able to move his shoulder joint at these VA 
examinations.  X-rays from the VA examinations also failed to 
show nonunion.  The treatment notes of record similarly do not 
provide objective support for a higher rating.  

The most recent examinations establish that the Veteran has 
declined to move the left shoulder, stating that there is too 
much pain.  The Veteran has stated that the left shoulder 
dislocates with certain motions.  The Board notes that recurrent 
dislocations of the minor shoulder do not warrant an evaluation 
in excess of 40 percent for the minor shoulder.  This evidence 
establishes that no evaluation in excess of the current 40 
percent rating is warranted.  

The board acknowledges that, when an evaluation of a disability, 
such as in this case, is based upon limitation of motion, the 
Board must also consider, in conjunction with the otherwise 
applicable DC, any additional functional loss the Veteran may 
have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, incoordination, 
pain on movement, swelling, and deformity or atrophy from 
disuse.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

Here, however, since the Veteran is already receiving the maximum 
disability rating available based on symptomatology that includes 
limitation of motion, except for fibrous union, which is a 
complete limitation of motion.  The Veteran has stated, during 
recent examinations, that pain limits his shoulder motion to 
essentially zero.  However, the examiners have stated that the 
Veteran's complaints of pain and limitation are not consistent 
with the findings demonstrated on radiologic examination, which 
disclose anatomic alignment post-surgically.  To the extent that 
pain and functional loss must be considered, the Board finds that 
the Veteran's statements that he is unable to move his left 
shoulder in any manner without pain is not credible.  The 
competent and credible evidence does not warrant and evaluation 
in excess of 40 percent for minor shoulder disability.  

The Board has considered the applicability of other DCs, but 
finds that none are available to provide the Veteran with a 
higher rating.  Under DCs 5200, 5201, and 5203, the Veteran is 
currently in receipt of the maximum rating available, in the 
absence of fibrous union, non-union, or loss of humeral head.  
The medical evidence establishes that those findings are not 
present, nor is there any evidence of a disability equivalent in 
severity to such findings.  Thus, the Veteran does not meet or 
approximate the criteria for a rating higher than 40 percent 
under any applicable DC 38 C.F.R. § 4.71a.

The Veteran's lay testimony concerning the severity of his left 
shoulder disability is unsubstantiated and, thus, probatively 
outweighed by the objective medical findings to the contrary.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
Jandreau , 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See, too, Buchanan, 451 F.3d at 1335 (indicating 
the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

There is no evidence that the Veteran's left shoulder disability 
has resulted in fibrous union, non-union, or never met the 
requirements for a higher rating since one year prior to filing 
his claim on December 3, 2004, so the Board cannot "stage" this 
rating under Hart v. Mansfield, 21 Vet. App. 505 (2007).

For these reasons and bases, the preponderance of the evidence is 
against the Veteran's claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2010); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the 
service-connected disability is inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate the Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  Id.

In this case, the Veteran's symptomatology and limitation in 
occupational functioning for his left shoulder disability is 
reasonably contemplated by the rating schedule under the first 
prong of the analysis.  Id.  Extraschedular consideration is not 
warranted in this circumstance. 


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for degenerative joint disease of 
the left knee, and the appeal is denied.

An evaluation in excess of 40 percent for the Veteran's status-
post recurrent left shoulder separation is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the remaining claims can be 
properly adjudicated.  

Initially, the Board notes that the most recent outpatient 
treatment records from the Central Alabama HCS VA Medical Center 
(VAMC) are dated from November 2009.  All VA records since these 
dates should be obtained and added to the claims file.



Right Foot Claim

In regards to the Veteran's right foot disorder claim, the RO has 
characterized the issue as new and material evidence throughout 
the appeal.  However, for the following reasons, the Board finds 
that this is an incorrect characterization of the issue.  The 
Board also finds that the issue requires remand for further 
development.

An August 1983 rating decision first denied the Veteran's claim 
for service connection for a right foot disorder.  In August 1983 
and in November 1983, the Veteran submitted statements claiming 
that his right foot disorder is due to his active military 
service - specifically, his service-connected left foot 
disability, and that the RO incorrectly decided the case.  The 
Board finds that these statements by the Veteran meet the 
criteria for a Notice of Disagreement (NOD) to the August 1983 
rating decision.  By statute, a NOD is a written communication by 
the claimant to the Agency of Original Jurisdiction (AOJ) 
received within one year of notice of the rating decision and 
expressing the claimant's disagreement or dissatisfaction and a 
desire to contest or appeal.  No particular form is required.  
See 38 U.S.C.A. § 7105(b)(1), (2) (West 2002); 38 C.F.R. § 20.201 
(2010).  The Veteran's August 1983 and in November 1983 
statements meet these requirements for a NOD.  In response to 
these NODs, the RO did not issue a Statement of the Case (SOC); 
instead, the RO issued another rating decision in May 1984.

The pending claims doctrine provides that a claim remains pending 
in the adjudication process - even for years - if VA fails to act 
on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  And if, 
after a valid NOD, VA fails to issue a SOC, the claim remains 
pending.  Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); 
Tablazon v. Brown, 8 Vet. App. 359, 261 (1995).  However, most 
recently the Court ruled that "[w]here an appellant places a 
claim for one disability into appellate status by virtue of an 
NOD, that claim is resolved by a later appellate adjudication of 
a subsequent claim where both claims stem from the same 
underlying disorder and the claimed disabilities are identical or 
substantially similar."  Jones v. Shinseki, 23 Vet. App. 122, 126 
(2009) (emphasis added).  The Court quoted from its decision in 
Juarez v. Peake indicating that "[o]nce an NOD has been filed, 
further RO decisions, which do not grant the benefit sought, 
cannot resolve the appeal that remains pending before the Board.  
Only a subsequent Board decision can resolve an appeal that was 
initiated but not completed."  Jones, 23 Vet. App. at 125 
(quoting Juarez, 21 Vet. App. 537, 543); See also 38 U.S.C.A. 
§ 7105(a), (d)(1).

The August 1983 and in November 1983 NODs placed the right foot 
disorder claim into appellate status and that claim was never 
resolved by a subsequent appellate adjudication.  The May 1984 
rating decision after the August 1983 and in November 1983 NODs 
did not resolve the claim, since the NODS placed the claim into 
appellate status.  See Manlincon v. West, 12 Vet. App. 238 (1998) 
(where there is an NOD, the Board has jurisdiction, and next step 
is SOC); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate 
review of an RO decision is initiated by an NOD").  

Thus, as the Board has determined that timely NODs have been 
submitted in response to the August 1983 rating decision, the RO 
must respond to the disagreements with a SOC.  Manlincon, 12 Vet. 
App. at 238.  The RO must provide a SOC addressing the issue of 
entitlement to service connection for a right foot disorder, to 
include as secondary to the service-connected residuals of a 
fracture of the left fifth metatarsal and the service-connected 
status-post recurrent left shoulder separation.  

Right Hip, Left Hip, Right Ankle, Left Ankle, and Right Shoulder 
Claims

In regards to these service connection claims, the Board finds 
that a remand is required in order to afford the Veteran VA 
examinations to determine the etiology of his right hip disorder, 
left hip disorder, right ankle disorder, left ankle disorder, and 
right shoulder disorder.  With the exception of the right ankle 
disorder, the Veteran has never been afforded VA medical opinions 
for these claims.  Further, the VA examination of the right ankle 
disorder did not address whether the Veteran's right ankle 
disorder was related to his service-connected left foot 
disability or his service-connected left shoulder disability.  
Thus, VA examinations are needed to determine whether his current 
right hip disorder, left hip disorder, right ankle disorder, left 
ankle disorder, and right shoulder disorder may be related to his 
active military service, to include his service-connected left 
foot disability and his service-connected left shoulder 
disability.  The Board finds these examinations are necessary for 
the adjudication of these claims.

Left Foot Claim

Since the Board is remanding the claim of entitlement to service 
connection for a left ankle disorder for a VA examination, the 
Board finds that the findings from that VA examination could 
affect the outcome of the Veteran's claim for an increased rating 
for his left foot disability.  Therefore, the Board finds that 
the Veteran's left foot disability claim is inextricably 
intertwined with the pending claim for service connection for a 
left ankle disorder.  Thus, a decision on the increased rating 
claim will be deferred pending readjudication of the service 
connection claim.  This is in accordance with Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court 
recognized that inextricably intertwined claims should not be 
adjudicated piecemeal.  
Temporary Total Evaluation, TDIU, and SMC Claims

As the Board is remanding several of the service connection 
claims on appeal and because these remanded issues could be 
granted upon completion of the development sought, the outcome of 
the temporary total evaluation, TDIU, and SMC claims may be 
affected.  For these reasons, the Board finds that the temporary 
total evaluation, TDIU, and SMC claims are inextricably 
intertwined with the other pending service connection claims.  A 
decision will be deferred pending readjudication of those other 
service connection claims.  This is in accordance with Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court 
recognized that inextricably intertwined claims should not be 
adjudicated piecemeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's 
claim of entitlement to service connection 
for a right foot disorder.  Advise the 
Veteran of the date on which the time allowed 
for perfecting a timely substantive appeal of 
this claim expires.  If the Veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board for the 
purpose of appellate disposition, if the 
claim remains denied.

2.  Obtain and associate with the claims file 
all updated VA treatment records from the 
Central Alabama HCS VAMC, since November 
2009.  

Do not associate duplicate records with the 
file.  If no additional medical records are 
located, a written statement to that effect 
should be requested for incorporation into 
the record.

3.  Schedule the Veteran for a VA examination 
to determine the etiology of his right ankle 
disorder and left ankle disorder.  Properly 
notify the Veteran of the examination by 
sending notice of the details of the 
examination to the Veteran at his correct 
address.  Send the notice with sufficient 
time in advance to allow the Veteran to 
attend the examination.

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  Provide the examiner with a 
specific summary of each disability for which 
service connection has been granted.  The 
discussion of each opinion provided should 
address the Veteran's lay statements as to 
onset, chronicity, and continuity of the 
disorders and symptoms at issue, as well as 
history provided by records of the Veteran's 
active service and post-service private and 
VA treatment.

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50 percent), "at 
least as likely as not" (50 percent), or "less 
likely than not" (less than 50 percent 
likelihood) that the Veteran has a right ankle 
disorder or a left ankle disorder that is 
related to the Veteran's active military 
service, to include as due to the Veteran's 
service-connected left foot disability or his 
service-connected left shoulder disability.  

A complete rationale should be provided for 
any opinion or conclusion.  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

4.  Schedule the Veteran for a VA examination 
to determine the etiology of the Veteran's 
right shoulder disorder.  Properly notify the 
Veteran of the examination by sending notice 
of the details of the examination to the 
Veteran at his correct address.  Send the 
notice with sufficient time in advance to 
allow the Veteran to attend the examination.

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  The discussion of each 
opinion provided should address the Veteran's 
lay statements as to onset, chronicity, and 
continuity of the disorders and symptoms at 
issue, as well as history provided by records 
of the Veteran's active service and post-
service private and VA treatment.

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50 percent), "at 
least as likely as not" (50 percent), or "less 
likely than not" (less than 50 percent 
likelihood) that the Veteran has a right 
shoulder disorder that is related to the 
Veteran's active military service, to include 
as due to the Veteran's service-connected left 
foot disability or his service-connected left 
shoulder disability.  A complete rationale 
should be provided for any opinion or 
conclusion.  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
the conclusion (e.g., diagnosis, etiology) as 
it is to find against the conclusion.

5.  Schedule the Veteran for a VA examination 
to determine the etiology of the Veteran's 
right hip disorder and left hip disorder.  
Properly notify the Veteran of the 
examination by sending notice of the details 
of the examination to the Veteran at his 
correct address.  Send the notice with 
sufficient time in advance to allow the 
Veteran to attend the examination.

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  The discussion of each 
opinion provided should address the Veteran's 
lay statements as to onset, chronicity, and 
continuity of the disorders and symptoms at 
issue, as well as history provided by records 
of the Veteran's active service and post-
service private and VA treatment.

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50 percent), "at 
least as likely as not" (50 percent), or "less 
likely than not" (less than 50 percent 
likelihood) that the Veteran has a right hip 
disorder or left hip disorder that is related 
to the Veteran's active military service, to 
include as due to the Veteran's service-
connected left foot disability or his service-
connected left shoulder disability.  A 
complete rationale should be provided for any 
opinion or conclusion.  The term "at least as 
likely as not" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of the conclusion (e.g., diagnosis, etiology) 
as it is to find against the conclusion.

6.  After the above actions have been 
completed, readjudicate the Veteran's claims 
for: (1) entitlement to an increased rating 
for residuals of a fracture of the left fifth 
metatarsal, currently evaluated as 20 percent 
disabling; (2) entitlement to service 
connection for a left ankle disorder; (3) 
entitlement to service connection for a right 
hip disorder; (4) entitlement to service 
connection for a left hip disorder; (5) 
entitlement to service connection for a right 
ankle disorder; (6) entitlement to service 
connection for a right shoulder disorder; (7) 
entitlement to a TDIU; (8) entitlement to 
special monthly compensation based on the 
need for aid and attendance or being 
housebound; and, (9) entitlement to a 
temporary total evaluation because of 
treatment of a service-connected disability 
requiring convalescence.  If the claims 
remain denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time within 
which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


